In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 15‐2650 
UNITED STATES OF AMERICA, 
                                                      Plaintiff‐Appellee, 

                                    v. 

LUIS GIL‐LOPEZ, 
                                                  Defendant‐Appellant. 
                       ____________________ 

           Appeal from the United States District Court for the 
             Northern District of Illinois, Eastern Division. 
            No. 1:12‐cr‐203 — Rebecca R. Pallmeyer, Judge. 
                       ____________________ 

       ARGUED MARCH 31, 2016 — DECIDED JUNE 16, 2016 
                 ____________________ 

   Before  MANION  and  KANNE,  Circuit  Judges,  and  PEPPER,* 
District Judge. 
      PEPPER,  District  Judge.  Defendant‐Appellant  Luis  Gil‐
Lopez (“Gil‐Lopez”) is a native and citizen of Mexico. He en‐
tered the United States in the late 1980s; in 2002, he was con‐
victed of a felony offense in Idaho state court. As a result, in 
                                                 
    * Hon. Pamela Pepper, Eastern District of Wisconsin, sitting by desig‐

nation. 
2                                                      No. 15‐2650 

2004 he was removed pursuant to an order entered by the im‐
migration court. Several years later, however, he returned to 
this country, was arrested, and was charged in federal court 
with being illegally present in the United States after having 
been convicted of a felony.  
    In the district court, Gil‐Lopez entered a conditional guilty 
plea  to  the  one‐count  indictment.  Gil‐Lopez’s  conditional 
guilty plea allowed him to pursue this appeal from the district 
court’s order denying his motion to dismiss that indictment. 
Gil‐Lopez argues that the district court erred in determining 
that  his  2004  removal  could  form  the  basis  for  the  current 
charge of unlawful reentry and that his prior conviction was 
for an aggravated felony, rendering him removable to Mex‐
ico.  The  government  responds  that  Gil‐Lopez  cannot  chal‐
lenge the district court’s decision, because he did not exhaust 
his administrative remedies with respect to the immigration 
court’s 2004 removal order. We agree, and affirm. 
                         I. BACKGROUND 
    Gil‐Lopez originally entered the United States in 1987. He 
became a lawful permanent resident in 2000. In 2002, in the 
Sixth  Judicial  District  of  Bannock  County,  Idaho,  Gil‐Lopez 
pleaded guilty to an amended information charging him with 
one  count  of  violating  Idaho  Code  §18‐1501(1),  “Injury  to 
Children,”  after  originally  having  been  charged  with  two 
counts of forcible rape. Idaho Code §18‐1501(1) provides:  
       INJURY  TO  CHILDREN. (1)  Any  person  who, 
       under circumstances or conditions likely to pro‐
       duce  great  bodily  harm  or  death,  willfully 
       causes or permits any child to suffer, or inflicts 
       thereon  unjustifiable  physical  pain  or  mental 
No. 15‐2650                                                        3 

       suffering, or having the care or custody of any 
       child, willfully causes or permits the person or 
       health  of  such  child  to  be  injured,  or  willfully 
       causes or permits such child to be placed in such 
       situation that its person or health is endangered, 
       is punishable by imprisonment in the county jail 
       not exceeding one (1) year, or in the state prison 
       for not less than one (1) year nor more than ten 
       (10) years. 
For that conviction, the Idaho court sentenced Gil‐Lopez to a 
determinate term of three years’ imprisonment, followed by 
an  indeterminate  term  of  seven  years’  imprisonment.  The 
court subsequently reduced that sentence to a fixed term of 
eighteen months’  imprisonment,  followed  by  an  indetermi‐
nate term of eight and one‐half years’ imprisonment. 
    In  July  2004,  the  federal  government  initiated  removal 
proceedings against Gil‐Lopez in immigration court. The gov‐
ernment  alleged  that  Gil‐Lopez  was  subject  to  removal  be‐
cause he had been convicted of an aggravated felony—a crime 
of violence—for which the term of imprisonment was at least 
one  year.  The  government  served  Gil‐Lopez  with  a  “Notice 
To Appear,” which informed him of the removal proceedings 
and the basis for the government’s charge that he was subject 
to removal. That document contains a signature line for the 
respondent, and apparently it was executed by Gil‐Lopez. (R. 
91‐3 at 2.)  
   In August 2004, the immigration court conducted a hear‐
ing  in  the  removal  proceedings.  The  attorney  representing 
Gil‐Lopez in immigration court filed a letter arguing that, in 
the case of In re Troy Don Tinney A28 499 154, (Sept. 19, 1996), 
4                                                      No. 15‐2650 

the Board of Immigration Appeals had determined that a con‐
viction under  Idaho’s “injury to a child”  statute was not an 
aggravated felony. The immigration court distinguished Tin‐
ney from Gil‐Lopez’s case, because Tinney involved criminal 
conduct  by  which  an  alien  permitted  a  child  to  be  injured, 
while the amended information alleged that Gil‐Lopez “will‐
fully inflicted unjustifiable physical pain or mental suffering” 
on the victim. On August 17, 2004, the immigration court or‐
dered Gil‐Lopez to be removed to Mexico, terminating his sta‐
tus as a lawful permanent resident.  
    Gil‐Lopez initially reserved his right to appeal the removal 
order. The government then served Gil‐Lopez with a “Warn‐
ing to Alien Ordered Removed or Deported,” which advised 
Gil‐Lopez that he was prohibited from entering or attempting 
to enter the United States because he had been convicted of 
an aggravated felony and ordered to be deported. (R. 88‐5.) 
That document contains signature lines for the alien/detainee 
and the officer serving the warning. On the line denoted for 
the officer’s signature, the document contains a signature sub‐
stantially similar to the Gil‐Lopez signature on the Notice to 
Appear.  On  the  line  to  be  signed  by  the  alien/detainee,  the 
document contains a different signature.  
   In a “Withdrawal of Reserve of Appeal” letter dated Au‐
gust 19, 2004, however, Gil‐Lopez withdrew his right to ap‐
peal the removal order. The withdrawal provides:  
       I  GIL‐Lopez,  Luis  Miguel,  A74  578  378,  do 
       hereby withdraw my right to reserve appeal of 
       the  IJ  decision  dated  August  17,  2004.  I  make 
       this withdrawal voluntarily and without reser‐
       vations. Additionally, I have consulted with my 
No. 15‐2650                                                         5 

       legal  counsel  and  we  have  made  this  decision 
       jointly. 
(R. 91‐8 at 2.) Like the Notice to Appear and the Warning to 
Alien, the withdrawal form contains a signature line for the 
respondent. A signature that appears to belong to Gil‐Lopez 
appears on that line. The statement also was signed by two 
witnesses.  On  August  19,  2004,  Gil‐Lopez’s  prior  counsel 
transmitted the withdrawal to the INS. Counsel’s cover letter 
confirmed that Gil‐Lopez “[was] waiving his right to an ap‐
peal,” and further stated he “request[ed] that he be deported 
as soon as possible.” (Id. at 1.) Gil‐Lopez did not appeal the 
removal order, file a motion to reopen the immigration pro‐
ceedings, or file a habeas petition. He was removed to Mexico 
on or about August 24, 2004. 
    Gil‐Lopez illegally reentered the United States sometime 
before March 1, 2012, when he was arrested by immigration 
authorities in Illinois. He was indicted in the Northern District 
of Illinois on a charge of being illegally present in the United 
States  after  having  been  removed,  in  violation  of  8  U.S.C. 
§1326(a).  After  unsuccessfully  petitioning  for  habeas  relief, 
Gil‐Lopez moved to dismiss the indictment, arguing that the 
2004 removal proceedings were fundamentally unfair and vi‐
olated  his  due  process  rights.  Gil‐Lopez  argued  that  (1)  his 
underlying conviction could not serve as the predicate for ex‐
pedited removal because it was not an aggravated felony, (2) 
he was deprived of his constitutional right to meaningful re‐
view of the immigration judge’s decision because he was re‐
moved two weeks before his time to appeal the immigration 
judge’s decision expired, (3) his counsel provided ineffective 
6                                                         No. 15‐2650 

assistance by failing to challenge the immigration court’s de‐
cision, and (4) his waiver of his appellate rights was not know‐
ing and voluntary. 
    Responding  to  Gil‐Lopez’s  contentions,  the  government 
characterized Gil‐Lopez’s motion as an improper collateral at‐
tack  on  his  2004  removal  proceedings.  The  government  ar‐
gued that (1) the district court should deny Gil‐Lopez’s mo‐
tion because he had waived his right to appeal and did not 
move to reopen the removal proceedings or file a habeas peti‐
tion, (2) he did not establish that he was deprived of the op‐
portunity  for  judicial  review,  (3)  his  2004  removal  was  not 
fundamentally unfair because his conviction was for a crime 
of  violence  (notwithstanding  the  decision  in  Tinney)  or  be‐
cause  that  conviction  fell  within  the  definition  of  “child 
abuse,”  making  him  removable  under  8  U.S.C. 
§1227(1)(2)(A)(iii),  and (4) his claim of ineffective assistance 
was not supported by any evidence.  
    In  an  oral  ruling  following  a  hearing  on  the  motion,  the 
district  court  concluded  that  the  immigration  judge  did  not 
err in finding that Gil‐Lopez’s conviction of injury to a child 
was an aggravated felony, and denied his motion to dismiss 
the  indictment.  Gil‐Lopez  then  pleaded  guilty  to  the  indict‐
ment under a plea agreement that preserved his right to ap‐
peal  the  issues  that  he  raised  in  his  motion  to  dismiss.  This 
appeal followed. 
                            II. ANALYSIS 
   We review de novo the district court’s denial of Gil‐Lopez’s 
motion  to  dismiss  the  indictment  under  8  U.S.C.  §1326(a). 
United States v. Baptist, 759 F.3d 690, 694 (7th Cir. 2014). We 
No. 15‐2650                                                        7 

may affirm the district court’s judgment “on any basis identi‐
fied in the record that was argued below.” United States v. Bo‐
khari, 757 F.3d 664, 673 (7th Cir. 2014) (quoting Dye v. United 
States, 360 F.3d 744, 750 (7th Cir. 2004)).  
    “Since a prior removal is necessary for a conviction under 
§1326, an alien may collaterally attack the underlying removal 
pursuant to the due process clause.” Baptist, 759 F.3d at 694. 
In order to bring a collateral attack on the immigration court’s 
prior removal order, Gil‐Lopez must satisfy the elements of 8 
U.S.C. §1326(d) by showing that: (1) he exhausted his admin‐
istrative remedies; (2) the prior deportation proceedings im‐
properly deprived him of an opportunity for judicial review; 
and  (3)  the  entry  of  the  removal  order  “was  fundamentally 
unfair.” Id. at 695 (“While we have yet to expressly state that 
all three requirements must be met before an alien can suc‐
cessfully collaterally attack a prior removal, we have implied 
as much.”). 
    The  district  court’s  decision  rested  on  its  determination 
that  Gil‐Lopez’s  conviction  under  Idaho  Code  §18‐1501(1) 
was  an  aggravated  felony.  The  district  court  found  that  the 
statute is divisible, so the court could look to the underlying 
charging  instrument  to  decide  whether  Gil‐Lopez’s  crime 
constituted a crime of violence. In his initial brief before this 
court,  Gil‐Lopez  focused  primarily  on  the  divisibility  issue, 
though he conceded that if he “validly waived the right to ap‐
peal the deportation order” in his August 2004 Withdrawal of 
Reserve of Appeal letter, “then he is barred from challenging 
it here.” (Appellant’s Br. at 9.) The government had argued 
below, as it does in this appeal, that Gil‐Lopez’s waiver of ap‐
pellate rights barred his challenge to the immigration court’s 
8                                                    No. 15‐2650 

prior removal order, because he did not exhaust his adminis‐
trative remedies following his conviction. In reply, Gil‐Lopez 
argued that he did not knowingly sign a waiver of his appel‐
late rights, but he did not cite any evidence showing that he 
did not sign the withdrawal.  
    At oral argument, we asked Gil‐Lopez’s counsel to iden‐
tify the evidence supporting his contention that Gil‐Lopez did 
not knowingly and voluntarily withdraw his appellate rights. 
Counsel  answered  with  an  argument  he  had  raised  below: 
that  Gil‐Lopez’s  former  counsel—not  Gil‐Lopez  himself—
had signed the withdrawal. He argued that the signature on 
the withdrawal did not appear to be the same as the signature 
on the August 19, 2004 Warning to Alien Ordered Removed 
or Deported.  
    There is no evidence in the record—presented by affidavit, 
testimony, or other means—supporting Gil‐Lopez’s bare as‐
sertion that he did not sign the withdrawal, and his counsel’s 
unsupported  arguments  are  not  evidence.  United  States  v. 
Diaz, 533 F.3d 574, 578 (7th Cir. 2008). Because Gil‐Lopez pro‐
vided us with no evidence supporting his claim that he did 
not sign the withdrawal, we have no basis for concluding that 
Gil‐Lopez did not sign the withdrawal knowingly and volun‐
tarily.   
    The  evidence  before  us  compels  the  conclusion  that  Gil‐
Lopez waived his right to appeal and, as he conceded, he can‐
not challenge that order in this appeal because he did not ex‐
haust  his  administrative  remedies.  Our  resolution  of  the 
waiver issue in favor of the government is dispositive of Gil‐
Lopez’s appeal, so we need not reach the substantive question 
of  whether  Gil‐Lopez’s  prior  conviction  was  an  aggravated 
felony. 
No. 15‐2650                                                   9 

                      III. CONCLUSION 
   Gil‐Lopez  waived  his  rights  to  appeal  the  immigration 
court’s 2004 removal order. Consequently, he cannot establish 
that he exhausted his administrative remedies as required by 
§1326(d), and the district court properly denied his motion to 
dismiss the indictment. 
                                                    AFFIRMED.